Exhibit 24.1 POWER OF ATTORNEY Each of the undersigned Directors of PG&E Corporation (the “Corporation”) hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, WONDY S. LEE, ERIC MONTIZAMBERT, and KATHLEEN M. HAYES, and each of them, as his or her attorneys in fact with full power of substitution and resubstitution to sign in his or her capacity as such Director of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the offer and sale of 30million shares of common stock of the Corporation under the PG&E Corporation Retirement Savings Plans and participant interests under the Plans, and (B) any and all amendments and other filings or documents related to such Registration Statement. Each of the undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, we have signed these presents this 15th day of June, 2011. DAVID R. ANDREWS RICHARD A. MESERVE DAVID R. ANDREWS RICHARD A. MESERVE LEWIS CHEW FORREST E. MILLER LEWIS CHEW FORREST E. MILLER C. LEE COX ROSENDO G. PARRA C. LEE COX ROSENDO G. PARRA MARYELLEN C. HERRINGER BARBARA L. RAMBO MARYELLEN C. HERRINGER BARBARA L. RAMBO ROGER H. KIMMEL BARRY LAWSON WILLIAMS ROGER H. KIMMEL BARRY LAWSON WILLIAMS POWER OF ATTORNEY C. LEE COX, the undersigned, Chairman of the Board, Chief Executive Officer, and President of PG&E Corporation (the “Corporation”), hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, WONDY S. LEE, ERIC MONTIZAMBERT, and KATHLEEN M. HAYES, and each of them, as his attorneys in fact with full power of substitution and resubstitution to sign and file with the Securities and Exchange Commission in his capacity as Chairman of the Board, Chief Executive Officer, and President (principal executive officer) of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the offer and sale of 30million shares of common stock of the Corporation under the PG&E Corporation Retirement Savings Plans and participant interests under the Plans, and (B) any and all amendments and other filings or documents related to such Registration Statement. The undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have signed these presents this 15th day of June, 2011. C. LEE COX C. LEE COX POWER OF ATTORNEY KENT M. HARVEY, the undersigned, Senior Vice President and Chief Financial Officer of PG&E Corporation (the “Corporation”), hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, WONDY S. LEE, ERIC MONTIZAMBERT, and KATHLEEN M. HAYES, and each of them, as his attorneys in fact with full power of substitution and resubstitution to sign and file with the Securities and Exchange Commission in his capacity as Senior Vice President and Chief Financial Officer (principal financial officer) of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the offer and sale of 30million shares of common stock of the Corporation under the PG&E Corporation Retirement Savings Plans and participant interests under the Plans, and (B) any and all amendments and other filings or documents related to such Registration Statement. The undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have signed these presents this 15th day of June, 2011. KENT M. HAYVEY KENT M. HARVEY POWER OF ATTORNEY DINYAR B. MISTRY, the undersigned, Vice President and Controller of PG&E Corporation, hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, WONDY S. LEE, ERIC MONTIZAMBERT, and KATHLEEN HAYES, and each of them, as his attorneys in fact with full power of substitution and resubstitution, to sign and file with the Securities and Exchange Commission in his capacity as Vice President and Controller (principal accounting officer) of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the offer and sale of 30million shares of common stock of the Corporation under the PG&E Corporation Retirement Savings Plans and participant interests under the Plans, and (B) any and all amendments and other filings or documents related to such Registration Statement. The undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have signed these presents this 15th day of June, 2011. DINYAR B. MISTRY DINYAR B. MISTRY
